UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-03735 The New Economy Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: November 30, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The New Economy Fund® [photo of a red flower among a field of lavender plants] Special feature Fundamental research: How your fund’s investment analysts work to uncover opportunity „ See page 6 Annual report for the year ended November 30, 2010 The New Economy Fund seeks long-term growth of capital by investing in securities of companies that can benefit from innovation, exploit new technologies or provide products and services that meet the demands of an evolving global economy. This fund is one of the 32 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended December 31, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.86% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 27 and 28 for details. Results for other share classes can be found on page 3. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to additional risks, such as currency fluctuations and political instability. These risks may be weighted in connection with investments in developing countries. Global diversification can help reduce these risks. Investing in small-capitalization stocks can involve additional risks. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. [Begin Sidebar] In this report Special feature 6 Fundamental research: How your fund’s investment analysts work to uncover opportunity Contents 1 Letter to shareholders 4 The value of a long-term perspective 12 Summary investment portfolio 17 Financial statements 35 Board of trustees and other officers [End Sidebar] Fellow shareholders: [photo of a red flower among a field of lavender plants] During The New Economy Fund’s fiscal year, the global economy regained some balance, with confidence sparked by rising corporate profits and better consumer sentiment. Despite lingering worries that included high unemployment rates in the U.S. and other developed countries, sovereign debt crises in Europe and credit tightening in China, markets ended the fiscal year stronger. The New Economy Fund returned 11.3% for the year ended November 30, 2010, better than the 6.0% return of the Global Service and Information Index. This unmanaged index tracks companies in the services and information sectors around the world; its results do not include expenses. The fund also surpassed the 10.0% return of the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of U.S. stocks. In contrast, the fund’s results lagged the 18.3% return of the Lipper Multi-Cap Growth Funds Index, which measures 30 growth funds representing a variety of market capitalizations. Over longer time periods, The New Economy Fund has had stronger returns than these indexes, as shown in the five-year, 10-year and lifetime results in the table below. Equity markets rallied around the world in the first part of the year on promising economic news, then suffered setbacks in late spring and summer as concerns about the financial stability of several European nations had a ripple effect. Stocks rebounded later in the year on upbeat corporate earnings and increased consumer sentiment. Ongoing uncertainty about world economic growth was a cause for much of the high volatility throughout the year. The developed world faced difficulties including crises in fiscally overburdened European countries and sluggish growth in the United States. Developing countries faced different concerns, including currency flows, inflationary pressures and higher interest rates. The specter of a crisis prompted by sovereign debt problems in Greece, Ireland, Spain and other countries led to stock market volatility throughout the year. Several central banks renewed their commitment to accommodative policies, designed to stimulate growth by lowering interest rates or putting money into the economy. Portugal, Ireland and others were still showing signs of financial stress but toward year-end investors appeared to believe that the worst had passed in Europe. Robust corporate profits and a pickup in merger-and-acquisition activity also boosted equity markets globally. [Begin Sidebar] Results at a glance (for periods ended November 30, 2010, with all distributions reinvested) Total returns Average annual total returns Lifetime 1 year 5 years 10 years (since 12/1/83) The New Economy Fund (Class A shares) % Lipper Multi-Cap Growth Funds Index1 –0.03 Global Service and Information Index2,3 –0.26 –0.04 N/A Standard & Poor’s 500 Composite Index3 1 The results of the underlying funds in the index include the reinvestment of dividends and capital gain distributions, as well as brokerage commissions paid by the funds for portfolio transactions and other fund expenses, but do not reflect the effect of sales charges, account fees or taxes. 2 The index is compiled by Capital Research and Management Company, the investment adviser to the fund. 3 This index is unmanaged and its results include reinvested dividends and/or distributions, but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. [End Sidebar] Signals were also positive but mixed in the U.S., where gross domestic product rose for five consecutive quarters through the third quarter of 2010; however, the growth was not sufficient to bring unemployment down. The unemployment rate lingered near 10%, the threat of inflation remained benign and interest rates were near historic lows. Portfolio review The New Economy Fund’s investment professionals embrace a long-term investment philosophy. The fund looks for promising companies in all sizes — small-, mid- and large-capitalization — as well as across geographic borders and industry sectors. Through fundamental analysis, they look for solid companies with strong balance sheets and the potential for solid growth. (For more details about our methods of securities analysis, see the feature “Fundamental research: How your fund’s investment analysts work to uncover opportunity” beginning on page 6.) A main theme to the year was recovery. Many economically sensitive companies, such as airlines, railroads and other transportation, did particularly well. Retail is often one of the first areas to recover after a recession, when demand starts to pick up after a period of contraction. Financial stocks, which had seen dramatic falls during the crisis, showed mixed results, with some companies recovering and others falling. This reflected the split between still-roiling sovereign debt issues in Europe and the fast-growing developing nations. Indeed, this sector — which makes up 17.9% of the fund — showed some of the best results and some of the worst during the year. Information technology companies made up the largest sector of the portfolio, reflecting the continued growth trends in the industry, comprising 24.3% of the fund’s net assets. Roughly 58.9% of the fund’s net assets were invested in U.S. equities, up from 54.4% when the period began. The fund had 33.3% of net assets invested in companies domiciled outside the U.S., down from the previous year’s 39.2%. This largely reflected a move away from Europe. Looking ahead Many U.S. companies are setting the stage for the future, now on solid financial ground, after trimming costs, strengthening balance sheets and accumulating cash reserves. As businesses become more confident, we believe they will increase their borrowing, hiring and investing. The global economy is healing and growing, although it remains fragile. It will likely continue to encounter surprises, and volatility will probably remain high for some time. As always, we believe in taking a long-term perspective. We look past the short-term movements in market direction and view volatility as an opportunity to buy great companies at lower prices. We are optimistic about finding solid companies that have the potential to benefit from innovation, new technology and expanding markets. We are committed to our disciplined, long-term investment strategy based on fundamental research and individual stock-picking, choosing each company carefully. Thank you for your continued confidence in our investment philosophy. Sincerely, /s/ Timothy D. Armour Timothy D. Armour Vice Chairman of the Board /s/ Claudia P. Huntington Claudia P. Huntington President January 12, 2011 For current information about the fund, visit americanfunds.com. [Begin Sidebar] Where the fund’s assets are invested (percent of net assets) [begin pie chart] As of November 30, 2010 United States % Asia & Pacific Basin Europe Other (including Latin America) Short-term securities & other assets less liabilities [end pie chart] [begin pie chart] As of November 30, 2009 United States % Asia & Pacific Basin Europe Other (including Latin America) Short-term securities & other assets less liabilities [end pie chart] [End Sidebar] Other share class results Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended December 31, 2010 (the most recent calendar quarter-end): 10 years1/ 1 year 5 years Life of class Class B shares2 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase % % % Not reflecting CDSC Class C shares — first sold 3/15/01 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class F-1 shares3 — first sold 3/15/01 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares3 — first sold 8/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares4 — first sold 2/15/02 Reflecting 5.75% maximum sales charge Not reflecting maximum sales charge Class 529-B shares2,4 — first sold 2/19/02 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase Not reflecting CDSC Class 529-C shares4 — first sold 2/21/02 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class 529-E shares3,4 — first sold 3/15/02 Class 529-F-1 shares3,4 — first sold 10/11/02 Not reflecting annual asset-based fee charged by sponsoring firm 1Applicable to Class B shares only. All other share classes reflect results for the life of the class. 2These shares are not available for purchase. 3These shares are sold without any initial or contingent deferred sales charge. 4Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 27 and 28 for details that include expense ratios for all share classes. For information regarding the differences among the various share classes, refer to the fund’s prospectus. The value of a long-term perspective Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Here’s how a $10,000 investment in The New Economy Fund’s Class A shares grew between December 1, 1983 — when the fund began operations — and November 30, 2010, the end of its latest fiscal year. As you can see, the $10,000 would have increased to $145,551 after deducting the maximum 5.75% sales charge and reinvesting all distributions, an average annual increase of 10.4%. The fund’s year-by-year results appear under the chart. Average annual total returns based on a $1,000 investment (for periods ended November 30, 2010)* Class A shares: 1 year 5 years 10 years % % % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 27 and 28 for details. [begin mountain chart] New Economy Fund1,3 S&P 500 with dividends reinvested3,4 Lipper Multi-Cap Growth Funds Ind3,5 Consumer Price Index (inflation)6 12/1/1983 $ 11/30/1984 11/30/1985 11/30/1986 11/30/1987 11/30/1988 11/30/1989 11/30/1990 11/30/1991 11/30/1992 11/30/1993 11/30/1994 11/30/1995 11/30/1996 11/30/1997 11/30/1998 11/30/1999 11/30/2000 11/30/2001 11/30/2002 11/30/2003 11/30/2004 11/30/2005 11/30/2006 11/30/2007 11/30/2008 11/30/2009 11/30/2010 [end mountain chart] Year ended November 30 ’84 ’85 ’86 ’87 ’88 ’89 ’90 ’91 Total value Dividends reinvested — $ Value at year-end2 $ NEF Total return )% ) ) Year ended November 30 ’92 ’93 ’94 ’95 ’96 ’97 ’98 ’99 Total value Dividends reinvested Value at year-end2 NEF Total return ) Year ended November 30 ’00 ’01 ’02 ’03 ’04 ’05 ’06 ’07 Total value Dividends reinvested — — — 58 Value at year-end2 NEF Total return ) ) ) Year ended November 30 ’08 ’09 ’10 Total value Dividends reinvested Value at year-end2 NEF Total return ) Average annual total return for 27 years:10.4%1 The results shown are before taxes on fund distributions and sale of fund shares. 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 8.5% prior to July 1, 1988. 3All results are calculated with dividends and capital gains reinvested. 4Standard & Poor’s 500 Composite Index is unmanaged and its results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 5This index tracks 30 U.S. growth funds representing a variety of market capitalizations. Results of the Lipper Multi-Cap Growth Funds Index reflect fund expenses but do not reflect the effect of any applicable account fees, taxes or front-end sales charges. If any applicable front-end sales charges were included, results of the index would be lower. 6Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. [photo of wild flowers] Fundamental research: How your fund’s investment analysts work to uncover opportunity [photo of a purple flower and grass] At the core of The New Economy Fund’s investment philosophy is fundamental research. The New Economy Fund, as well as all others in the American Funds family, aims to invest in securities that its analysts believe will be worth more over the long term, based on their rigorous investigation of a company’s sales, earnings, assets, products and services, management team and competitive forces, among other factors. The goal is to thoroughly understand a company’s past and present to enable reasonable estimates about the future. The fund’s analysts often look for discrepancies between a stock’s price and the real worth of a business, to identify if a company could be attractive — or unattractive — as an investment for the fund. Determining a company’s worth to a precise degree in an unclear future is difficult, of course, but they look to gain advantage from thorough analysis of the financial statements and understanding of each individual company’s operations and industry framework. We recently sat down with a few of The New Economy Fund’s investment professionals to learn more about what the concept of “fundamental research” means to them, how it differentiates the fund, and what it means for shareholders. While there are many investment styles represented by different decision-makers in the fund, fundamental research lies at the heart of its approach. Q: What is fundamental research? Jessica Spaly: In general, we all take a fundamental approach to investing at American Funds, which means putting together different elements to understand how things for a particular company might change over time. We’re using financial statements, along with other data points, to form a picture of what we think that company can earn over the long term. To do this involves getting to know those companies and management teams and understanding their strategies, as well as understanding the perspectives of those on the outside of a company, including suppliers, customers and regulatory influences. Fundamental research involves understanding the prospects for companies, and thus what they are worth, over a fairly long time frame. [Begin Pull Quote] “I’m looking not at market sentiment or momentum, but at what I think a company is worth over the long term.” Kristian Stromsoe [End Pull Quote] [Begin Photo Caption] [photo of Kristian Stromsoe] Kristian Stromsoe, 13 years investment experience, covers U.S. and international small-cap companies. [End Photo Caption] [Begin Photo Caption] [photo of Taylor Hinshaw] Taylor Hinshaw, 12 years investment experience, covers financials and consumer cyclicals, as well as convertible securities. [End Photo Caption] Kristian Stromsoe: With fundamental research, we’re looking at an investment as if we were buying an entire company, rather than just the pieces of paper that represent the company’s stock. It is not driven by technicals, which focuses only on stock price movements. Fundamental analysis forces us to think about a company in a different way. I look deeply at the financial statements, the balance sheet in particular, to find businesses that I think are worth significantly more than what the current stock price indicates. As a small-cap value guy, I look to find strong businesses that have some predictability in their earnings and cash flows, then I wait for a short-term cloud on the horizon, some negative event that creates fear in the market and therefore drives the price down and creates an opportunity for us to buy the stock at a reasonable price. That’s how our shareholders can benefit. Taylor Hinshaw: Exactly. An essential part of fundamental investing, no matter what industry an analyst covers, is the focus on a company as a business rather than as a stock. I work to develop an opinion of the underlying value of that business on a stand-alone basis, not compared to what the market thinks of the company at any moment. It’s an appraisal process. Fundamental investors try to buy securities that are trading below what they think is the intrinsic worth of the company. Q: How important is it to meet with a company’s management team? Jessica: I cover the retail industry, which doesn’t have a lot of large barriers to entry. So it’s all about management execution. I try to figure out which companies can execute well day in and day out in the stores. From my perspective, it’s as important to talk to the management teams as it is to do research in the field. For example, meeting with management could in some cases change my investment thesis for a company. It might look good on paper, looking at the financials, and I can form a hypothetical investment case that the company will do well over the next several years. Then after meeting with management, I might not feel the drivers are there — maybe they are lacking in strategy or IT system development or a distribution network — and I realize that the company may not be able to seize on the potential opportunity. So in that case, I might not make that investment although it looked interesting before. Taylor: We always meet with management before we make any investment. It’s very important to avoid the bad actors, and often we do look for the “magic makers,” those exceptional teams that can do wonders under certain circumstances. However, I don’t rule out companies with management teams that may not be the most visionary. I follow large companies in mature industries, where there’s not a great deal of new market opportunities for even the most creative management team. I look for disciplined executives who have a focus on cost and are conservative with their capital. I like good operators who can run a solid business that generates good earnings and can deliver that year in and year out. [Begin Photo Caption] [photo of Jessica Spaly] Jessica Spaly, 12 years investment experience, covers U.S. retail industry. [End Photo Caption] [photo of two orange flowers among greenleaves] Kristian: I want to be close to managements but I don’t want to be too close either. I analyze small-capitalization companies across a broad range of industries and often these management teams are compelling and dynamic. I definitely want to hear what the companies have to say but I would not invest in a company solely because I like the management team. Because my focus is on truly understanding the business, I start by reading annual reports and filings, and the management team can fill in more details about the mechanics of the business; for example, why they can or can’t increase prices, or what they think is driving the business. I place more emphasis on what customers and suppliers and competitors are saying than what management is saying. Q: What are the metrics you use to determine a company’s real value? Jessica: There are different metrics that are important across industries and companies. The popular P/E ratio, price to earnings, can be useful sometimes but can be misleading; if a company for a short period of time sees reduced earnings, it could have a high P/E ratio but that doesn’t mean it’s overvalued. In the retail industry, I drill down deeply on many metrics, which can show the fundamental attractiveness and direction of the business over time: sales per square foot, incremental returns on capital, operating margins, asset turns. There are fundamental metrics about the profitability and health of the business, and then there are valuation metrics that tell you what you’re paying for it, and they are both very important to analyze. [Begin Pull Quote] “Fundamental investors try to buy securities that are trading below what they think is the intrinsic worth of the company.” Taylor Hinshaw [End Pull Quote] [photo of a field of lavender] [Begin Pull Quote] “We’re using financial statements, along with other data points, to form a picture of what we think that company can earn over the long term.” Jessica Spaly [End Pull Quote] Taylor: It’s important to take a holistic view of company valuation that looks at more than the P/E ratio. I always start with the balance sheet, to find out how much capital is tied up in the business, what are the hidden assets and liabilities, what’s the liquidation value. If you can understand the balance sheet extraordinarily well, then you have a solid grounding to figure out what the business is going to earn in a wide variety of economic and cyclical environments. I think that using the P/E ratio in isolation could lead to terrible investment mistakes. Kristian: I generally look at the sustainable free cash flow — after costs, after taxes, after everything the business needs to pay out — that a company can generate, now and in the past. Then I try to determine what it could generate for several years in the future. And then I figure out how much I would be willing to pay for that future cash flow. Ideally, I’d like to pay a price that has a significant discount to what I believe is the real value, in order to have a margin of safety. Jessica: The fact is that at American Funds, no one is telling us what metrics to use. We get to use our judgment and tailor our approach to the company or to the questions at hand, which I think is the best way to get to the right answer. Q: Do the benefits of fundamental investing become more apparent over the long term? Kristian: Yes, absolutely. I am not trying to predict where a company’s stock price will be in a few months, but by deeply analyzing the company, I am trying to figure out what that company will look like five years in the future. I’m looking not at market sentiment or momentum, but at what I think a company is worth over the long term. Taylor: Everything we do here is anchored in the long-term view. When you look at the long-term issues instead of the daily fluctuations, the questions you ask are different. This can make a significant difference over time in both the absolute level of returns and the volatility of returns, when generated by a fundamental-based investment strategy versus a technical- or momentum-based one. Jessica: One of the advantages we have here is the fairly long investment horizon. The markets frequently overreact to short-term data points. Thus many of our opportunities arise from being able to look past whatever short-term issue is concerning the market, whether it’s positive or negative, and choose to either buy or sell on a longer term perspective than the market may be focused on at that moment. That perspective gives us the framework to build superior results for shareholders over time. We can wait and watch for the opportunities. [Begin Sidebar] The multiple portfolio counselor system The multiple portfolio counselor system, an innovative combination of collaboration and independence among the fund’s managers, began more than 50 years ago. Instead of one portfolio manager making all the decisions for an entire fund, there are five counselors in charge of The New Economy Fund. However, this does not mean it is managed by a committee or team — each manager has sole responsibility for a slice of the fund’s assets. Each manages his or her portion independently, as if it were an entire fund, within the parameters of the fund’s overall objectives and guidelines. Another portion is managed collectively by the investment analysts on the fund, who invest only within their area of research coverage. The fund uses this strategy to take advantage of the best of cooperation and of individual accountability. The basic concept is simple: Over the long term, the combined — yet independent — ideas of several experienced portfolio counselors and dozens of analysts are better than those of one manager or team that makes decisions based on the committee method. Portfolio counselors have the ability to pursue investment ideas and to act without having to gain consensus; this system differentiates American Funds from its competitors. The portfolio counselors and analysts have every incentive to work together. The benefits of the multiple portfolio counselor system are that it gives the fund’s portfolio counselors the freedom to make independent decisions and capitalize on their strongest investment convictions. It adds depth and candor to debates about valuation and investment. It has smoothed the results of the fund overall, and it brings together many points of view honed by fundamental research. The New Economy Fund’s portfolio counselors The New Economy Fund currently has five portfolio counselors who bring together a combined 148 years of investment experience. Here are the specific years* of experience with American Funds for these primary decision-makers: Gordon Crawford 40 years Claudia P. Huntington 38 years Mark E. Denning 29 years Tim Armour 28 years Harold La 13 years *As of February 2011 [End Sidebar] Summary investment portfolio November 30, 2010 The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Information technology 24.30 % Financials 17.92 % Consumer discretionary 12.87 % Health care 11.53 % Industrials 11.18 % Other industries 13.65 % Other securities 0.74 % Short-term & other assets less liabilities 7.81 % [end pie chart] United States 58.9 % Euro zone* United Kingdom China Hong Kong Brazil Switzerland India Mexico Malaysia Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Finland, France, Germany, Greece, Ireland, Italy and Spain. Percent Value of net Common stocks- 91.45% Shares ) assets Information technology- 24.30% Google Inc., Class A (1) $ % One of the most frequently used website search engines in the world. Apple Inc. (1) Manufacturer of personal computers and various software products, as well as portable media players, browsers and smartphones. QUALCOMM Inc. Develops and licenses technologies for digital wireless communications products. Oracle Corp. Major supplier of database management software. Also develops business applications and provides consulting and support. NetEase.com, Inc. (ADR) (1) Operates an online community in China. eBay Inc. (1) Online Internet auction company that serves as a marketplace for buyers and sellers of merchandise. Corning Inc. Leading manufacturer of optical fiber, ceramics and high-performance glass used in industrial and scientific products. Rovi Corp. (1) Technology solutions provider for digital entertainment devices and services. Microsoft Corp. A world leader in software and Internet technologies. Its products include the Windows operating system and Office software. Avago Technologies Ltd. (1) Manufacturer of analog interface components and subsystems for communications, industrial and consumer applications. Yahoo! Inc. (1) One of the three largest Internet portals, offering online media, commerce and communications services to consumers and businesses worldwide. Accenture PLC, Class A Management consulting, technology services and outsourcing company. Other securities Financials- 17.92% HDFC Bank Ltd. Provides financial services and a wide array of commercial, transactional and electronic banking products. Banco Bradesco SA, preferred nominative One of the largest private banks in Brazil. Industrial and Commercial Bank of China Ltd., Class H A state-owned commercial bank in China and one of the world's largest banks. Citigroup Inc. (1) One of the leading diversified financial services companies in the world. Itaú Unibanco Holding SA, preferred nominative (ADR) One of Brazil's leading private commercial banks. Société Générale Has retail, corporate and investment banking operations around the world, with particular strength in Europe. JPMorgan Chase & Co. Leading global financial services firm operating in the investment banking, transaction processing, asset and wealth management, and private equity sectors. Aberdeen Asset Management PLC Global investment management company. AIA Group Ltd. (1) Life insurance and financial services provider in the Asia-Pacific region. Moody's Corp. Publishes credit ratings and research on fixed-income securities and commmercial and government entities. Bank of America Corp. One of the world's largest commercial banks. Other securities Consumer discretionary- 12.87% Galaxy Entertainment Group Ltd. (1) Operator of gaming and entertainment facilities in Macau and a manufacturer of construction materials. DIRECTV, Class A (1) Digital television services provider in the United States, Latin America and the Caribbean. News Corp., Class A A leading global media conglomerate with businesses ranging from movies and television to operation of satellite TV platforms. Li & Fung Ltd. Major consumer products global sourcing and logistics service provider. Walt Disney Co. One of the world's largest entertainment companies with operations that include theme parks, movies, TV (ABC), cable TV networks (ESPN), music and merchandising. Comcast Corp., Class A The largest cable TV and home Internet service provider in the U.S. Staples, Inc. Among the leaders in sales of office supplies and equipment. Other securities Health care- 11.53% Biogen Idec Inc. (1) A leader in developing therapies to treat multiple sclerosis and cancer. Alere Inc. (1) Manufacturer of consumer and professional medical diagnostic products focused on cardiology, women's health and infectious diseases. Fresenius SE Health care company based in Germany, specializing in dialysis, hospitals and outpatient medical care. Novartis AG One of the world's largest pharmaceutical companies. St. Jude Medical, Inc. (1) Manufactures mechanical heart valves, pacemakers and other devices to treat cardiovascular diseases. Emergency Medical Services Corp., Class A (1) Provider of emergency medical services and facility-based outsourced physician services. Other securities Industrials- 11.18% Ryanair Holdings PLC (ADR) European discount airline serving Continental Europe, Ireland and the United Kingdom. Union Pacific Corp. Operates the largest railroad in the U.S.; also delivers freight to Canada and Mexico. AirAsia Bhd. (1) Low-fare airline based in Malaysia. easyJet PLC (1) Low-fare airline serving Europe and a few locations in North Africa and the Middle East. MSC Industrial Direct Co., Inc., Class A Distributor of industrial maintenance and repair products. Other securities Telecommunication services- 4.82% América Móvil, SAB de CV, Series L (ADR) Latin America's largest cellular communications provider. Millicom International Cellular SA Provider of prepaid cellular telephone service to customers in Latin America, Africa and Asia. PT XL Axiata Tbk (1) Indonesia-based mobile telecommunications services provider. Other securities Energy- 2.36% Schlumberger Ltd. A leading provider of services and technology to the petroleum industry. Other securities Other - 1.82% Other securities Miscellaneous-4.65% Other common stocks in initial period of acquisition Total common stocks (cost: $5,551,415,000) Percent Value of net Preferred stocks- 0.05% ) assets Miscellaneous-0.05% Other preferred stocks in initial period of acquisition Total preferred stocks (cost: $4,000,000) Percent Value of net Rights- 0.05% ) assets Miscellaneous-0.05% Other rights in initial period of acquisition Total rights (cost: $0) Percent Value of net Convertible securities- 0.64% ) assets Other - 0.55% Other securities Miscellaneous-0.09% Other convertible securities in initial period of acquisition Total convertible securities (cost: $39,015,000) Principal Percent amount Value of net Short-term securities- 8.03% ) ) assets U.S. Treasury Bills 0.145%-0.185% due 12/2/2010-5/19/2011 $ Jupiter Securitization Co., LLC 0.24%-0.26% due 12/8/2010-2/8/2011 (2) Freddie Mac 0.175%-0.18% due 12/2/2010-3/15/2011 Coca-Cola Co. 0.22% due 12/1-12/10/2010 (2) Straight-A Funding LLC 0.21%-0.25% due 12/16/2010-1/4/2011 (2) Federal Home Loan Bank 0.185% due 1/21/2011 Bank of America Corp. 0.22%-0.25% due 12/1-12/30/2010 Other securities Total short-term securities (cost: $584,399,000) Total investment securities (cost: $6,178,829,000) Other assets less liabilities ) ) Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Some of these securities (with an aggregate value of $6,470,000, which represented .09% of the net assets of the fund) may be subject to legal or contractual restrictions on resale. "Miscellaneous" and "Other securities" include securities which were valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $8,211,000, which represented .11% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's holdings in affiliated companies is included in "Other securities" under the respective industry sectors in the summary investment portfolio. Further details on these holdings and related transactions during the year ended November 30, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income (000) Value of affiliate at 11/30/2010 (000) Exponent, Inc. (1) (3) - $
